Citation Nr: 1028307	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  

A Travel Board hearing was held on February 26, 2010, at the St. 
Petersburg RO before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ).  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A §7107(c) (West 2002 & Supp. 2009) 
and is rendering the determination in this case.  Both the 
Veteran and his spouse testified at this Travel Board hearing.  A 
transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for remand:  To afford the Veteran a more recent VA 
examination.  

The Veteran is service-connected for PTSD currently evaluated as 
50 percent disabling, effective March 15, 2007.  The Veteran 
contends that his symptoms of PTSD are more severe than the 
disability rating currently assigned.  The Board determines that 
a remand is required to allow for further development of the 
record.  

The record shows that the Veteran was afforded a VA examination 
in May 2007.  During the examination the Veteran reported to 
experience an increase in his nightmares and flashbacks.  The 
examiner noted that there was moderate impairment with respect to 
the Veteran's social functioning, no impairment of the Veteran's 
thought process or communication skills, and that the Veteran is 
able to maintain his activities of daily living without 
assistance.  Based on the examiner's assessment, the Veteran's 
symptoms of hyperarousal, avoidance, and re-experiencing the 
traumatic occurrence were "unchanged," and the Veteran had 
moderate social impairment and no occupational impairment from 
his PTSD symptoms.  

During his February 2010 Travel Board hearing, the Veteran 
testified that his symptoms had worsened since his last VA 
examination.  In particular, the Veteran stated that if he 
watches anything on television regarding the current military 
situation overseas he feels depressed, has difficulty 
functioning, and experiences nightmares surrounding the traumatic 
event.  The Veteran stated that he has extreme difficulty 
sleeping due to his nightmares and feelings of depression and 
uselessness.  He maintains that due to his PTSD, he experiences 
increased irritability and anger, and as a result of the temper 
fits he throws, his daughter does not want him around his 
grandchildren and his mother does not wish to be around him.  The 
Veteran states that due to his temper, he isolates himself 
staying inside his house in order to avoid being around other 
people and risk possibly getting into a fight with someone.  In 
addition, the Veteran maintains that his PTSD is so severe that 
he is unable to maintain a meaningful relationship with anybody, 
noting that his last relationship ended due to his anger.  The 
Veteran also maintains that his PTSD precludes him from finding 
any form of employment.  

Due to the competent and credible testimony offered by the 
Veteran as well as his assertions that his symptoms have 
increased since his last examination, a new VA examination is 
warranted.  See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-
95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).  
Accordingly, a remand is required so that the Veteran may be 
scheduled for another VA examination to ascertain the current 
nature and severity of his psychiatric disorders.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The Board notes that during the February 2010 hearing, the 
Veteran stated that he has been unemployed for the past five or 
six years.  While the Veteran states that he injured his back 
several years ago, he asserts this injury has not affected his 
ability to secure employment, adding that he worked on drywall, 
roofing and carpentry projects, none of which were impaired or 
affected as a result of his back injury.  However, the Veteran 
states that he is unemployed and unable to work due to his PTSD.  
Specifically, he states that due to his PTSD symptoms, he has 
problems getting along with co-workers, he has difficulty 
concentrating on one particular task, and that he often starts 
something but is unable to finish it.  The United States Court of 
Appeals for the Federal Circuit has held that, once a Veteran 
submits evidence of a medical disability, makes a claim for the 
highest rating possible, and provides evidence of 
unemployability, VA must consider entitlement to a total 
disability rating based on unemployability (TDIU) due to a 
service-connected disability.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Since this matter is being remanded for an 
examination, the VA examiner will also be instructed to comment 
on the impact of the Veteran's PTSD on his employability.  

In addition, ongoing treatment records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.	Request updated records of relevant 
treatment (pertaining to the disability on 
appeal) received since August 2009 at the 
VA Medical Center in Bay Pines, Florida.  
Copies of such records which are available 
should be associated with the claims 
folder.  

2.	After the above development is completed, 
the RO/AMC should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should also 
comment on whether the Veteran's PTSD, in 
and of itself, precludes him from 
obtaining and maintaining gainful 
employment.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities, including his 
employability.  A rationale for all 
opinions expressed must be provided.  

3.	Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


